DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions.

Response to Amendment
2.	Applicant’s amendment to the claims, filed on July 8, 2022, is acknowledged. Entry of amendment is accepted and made of record.

Response to Arguments/Remarks
3.	Applicant's response filed on July 8, 2022 regarding the allowance of the current application has been fully considered and are persuasive in light of the amended claims, arguments/remarks, and examiner’s amendment.

Election/Restrictions
4.	Claims 1-4, 8-10, and 15-17 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 14, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on May 4, 2020 is hereby withdrawn.
In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Examiner’s Amendment
5.	Authorization for this examiner’s amendment was given in an interview with Eugene Kwon on August 4, 2022.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Change Claim 1 to:
1.	A wiring structure of a semiconductor element, the wiring structure comprising a conductor containing a thin film of an intermetallic compound and an insulator layer,
	wherein the intermetallic compound contains a first metal element and a second metal element with an atomic ratio of the first metal element: second metal element in a range from 48.5:51.5 to 51.5:48.5 or from 30:70 to 37:63 so that the wiring structure exhibits excellent conductivity and good adhesion property between the intermetallic compound and the insulator layer which directly and physically contact each other without a diffusion barrier layer interposed therebetween,
	wherein the first metal element is one or more kinds selected from the group consisting of Fe, Co, Ni, Cu, and Zn, and the second metal element is one or more kinds selected from the group consisting of Al and Sb, and
wherein a metal oxide layer formed by bonding at least the second metal element with oxygen is interposed between the conductor and the insulator layer.

Claim 6 is canceled

Change Claim 9 to:
9.	semiconductor device comprising a semiconductor element, a wiring structure, and a circuit,
wherein the wiring structure includes a conductor containing a thin film of an intermetallic compound and an insulator layer and connects the semiconductor element and the circuit to each other,
	wherein the intermetallic compound contains a first metal element and a second metal element with an atomic ratio of the first metal element: second metal element in a range from 48.5:51.5 to 51.5:48.5 or from 30:70 to 37:63 so that the wiring structure exhibits excellent conductivity and good adhesion property between the intermetallic compound and the insulator layer which directly and physically contact each other without a diffusion barrier layer interposed therebetween,
	wherein the first metal element is one or more kinds selected from the group consisting of Fe, Co, Ni, Cu, and Zn, and the second metal element is one or more kinds selected from the group consisting of Al and Sb, and 
wherein a metal oxide layer formed by bonding at least the second metal element with oxygen is interposed between the conductor and the insulator layer.

Claim 12 is canceled
Change Claim 14 to:
14.	A method of manufacturing the wiring structure according to claim 1, comprising:
heating a substrate having the °[[ ]]C[[.]] or more and 500 °[[ ]]C[[.]] or less and vapor-depositing the first and second metal elements on the substrate to form thethe

Allowable Subject Matter
6.	Claims 1-4, 8-10 and 14-17 are allowed over prior art of record. 
The following is an examiner’s statement of reason for allowance:
The prior art made of record, either singularly or in combination, does not disclose or suggest at least the claim limitations of:

Claim 1, “a metal oxide layer formed by bonding at least the second metal element with oxygen is interposed between the conductor and the insulator layer” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 1 incorporate allowable subject matter.

Claim 9, “a metal oxide layer formed by bonding at least the second metal element with oxygen is interposed between the conductor and the insulator layer” – as instantly claimed and in combination with the additionally claimed limitations. All claims ultimately dependent on independent claim 9 incorporate allowable subject matter.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL PARK whose telephone number is (303)297-4277. The examiner can normally be reached Normal Schedule: M-F Sometime between 6:30 a.m. - 7:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H. Loke can be reached on (571) 272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL PARK/Examiner, Art Unit 2818